Title: To Benjamin Franklin from George Clifford & Teysset, 31 May 1781
From: Clifford, George, & Teysser
To: Franklin, Benjamin


Sir
Amsterdam 31st May 1781.
We beg leave to trouble your Excelcy. on a Subject which we are persuaded will carry it’s own Apology, as it Concerns one of the Members of The Congress, and Mr. Isaac Hazlehurst of Philadelphia, now in this City, and who has the Honour to be personally known to your Excellency. The Honble Robert Morris Esqr: of Philada lately remitted us Forty thousand Livres in Holker’s bills as per Inclosed List, on Le Ray de Chaumont of Paris, who accepted them, but they were not discharged at Maturity, and they have been Returned to us, with Protest for non payment.— This money we were ordered to pay out to Mr: Hazelhurst, who in consequence of the Acceptance, relyed on the payment, & contracted engagements, which he now is not able to perform, & lays him under great disapointments. He Conceives these bills are drawn for account of the Government, and that their want of payment May perhaps in part be attributed to the present Circumstances, & changes in the Ministerial part of the Finances, which Your Excellency’s kind interposition will very likely be able to remove the Inconveniencies of; he therefore humbly entreats Your Excelcy. to Make proper Representations on the Subject, which he flatters himself will be attended with Succes and procure him the payment of these drafts, together with the Charges incurred by their Returning protested— If these bills must go back to America, it will entirely distroy the Confidence the People there have hitherto Reposed in them, and be attended with very bad consequences. We beg leave to add how much we Interest ourselves in the aplication in behalf of both Mr: Morris & Mr. Hazlehurst, with assurance of our Sensibility, & Acknowledgment, for the Protection your Excellency May please to grant them in this affair, and with a Most perfect devotion to your Commands, we have the honour to Subscribe Ourselves—Sir Your Excellency’s Most obedient & most humble Servants
George Clifford & Teysset
[torn: His] Excllcy. Benjn. Franklin Esqr:
 
Addressed: A Son Excellence / Monsieur Benjamin Franklin / Ministre Plenipotentiaire des / Etats Unis de L’Amerique a / La Cour de Versailles / à / Passy
